PER CURIAM.
We affirm the appellant’s conviction and sentence for violation of community control.
We need not and do not address the appellant’s contention that she should not have been sentenced to community control after having been declared a habitual offender. The appellant did not object to the sentence of community control when it was imposed nor did she timely appeal that sentence thereafter. Her acceptance of community control constituted a waiver of the right to attack that community control at revocation. See Wolfson v. State, 437 So.2d 174 (Fla. 2d DCA 1983).
Affirmed.
SCHOONOVER, C.J., and HALL and PATTERSON, JJ., concur.